DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the response after final action filed on 01/19/2021. As directed by the amendment, claim 1-9 and 13-29 have been cancelled, claim 10 has been amended, and claim 31 is new. Thus, claims 10-12, 30 and 31 are presently pending. 
Applicant is remind to comply with 37 U.S.C. 1.121(c), when making amendments to the claims and ensure that text not required in the claims are not filed therewith.  In this case, it is noted that claims 10 and 12 include text after the period that was clearly not intended to be filed with the claims. For examination purposes, it is presumed that the text after the period in claim 10 and 12 was not intended to be presented or filed. 
Response to Arguments
The amendment to claim 10, coupled with Applicant’s arguments for support in at least paragraph 33 and 38 of specification as filed, are sufficient to overcome the 25 U.S.C 112(a) rejections from the previous Office action. Those rejections are hereby withdrawn.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Election/Restrictions
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sub-species (Applicant elected Group II, species “A” – MRI and sub-species “a” (CT)  for the first and second imaging modality respectively, there being no allowable generic or linking claim. Election was considered made without traverse in the reply filed on 12/10/2019 – see Office action of 03/12/2020 at #2.
In light of the above, claims 10-12 and 30 are subject to examination on merits and claim 31 is withdrawn from further consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20120314925 A1 to Peligrad) in view of D2 (US 20120134464 A1 to Hoernig et al).
Regarding claim 10,  D1 discloses a  method of medical imaging (e.g., [abstract]) comprising: generating first medical images (MRI images) using a first medical imaging system (MRI system - [0021], [0035]) using a first contrast agent ([0053-0054]) in a first imaging modality (MRI); generating second medical images (PET - [0021], [0035] and/or PET/CT images [0032], [0071] data from other imaging modalities may additionally or alternatively be used e.g., CT) using a second contrast agent ([0063-0065]); and  processing the first and second medical images by scaling to prepare correction images ([0031-0034]), and generating corrected medical images by subtracting the prepared correction images from the second medical images to correct the second medical images for background first contrast agent ([0035] regarding feature extractor 212 using mask (from first imaging modality – MRI) to mask out portions of the PET image), wherein the first contrast agent is a targeted agent configured for uptake by a targeted tissue type and the second contrast agent is nontargeted ([0021] second contrast of interest for PET is non-targeted i.e., “… uptake in tissue of interest and  tissue other than tissue of interest” and first contrast agent for (CE)MR is targeted to a non tissue of interest.
D1 thus differs with the claimed invention in that while D1 teaches processing image data as discussed in [0031] fails to specifically mention that the image data is processed by fitting parameters of a pharmacokinetic model to the first medical images, executing the pharmacokinetic model. However, D2 teaches  that it was known in the prior art to apply a kinetic/pharmacokinetic model to MRI images in processing MR images, ([0059]), to account for variations due to different contrast agent concentrations at different points in time, this process would necessarily involve scaling based on the kinetic model. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied the teachings of D2 in the method of D1 and include processing the first second medical images by fitting parameters of a pharmacokinetic model to the first medical images, executing the pharmacokinetic model and scaling to prepare correction images prior to generating the mask, so as to account for variations due to different contrast agent concentrations at different points in time, for more accurate generated corrected images.
Regarding claim 11, D1 in view of D2 discloses the invention of claim 10 as discussed above, in D1, the second images (PET or PET/CT or CT) are obtained using a second imaging system adapted to perform imaging in a second modality different from the first imaging modality.
Regarding claim 12, D1 in view of D2 discloses the invention of claim 10 as discussed above, in D1, the first modality is MRI and the second imaging modality is CT ([0032], [0071]).
Regarding claim 30, D1 in view of D2 discloses the invention of claim 10 as discussed above, in D1, the method disclosed in D1 in view of D2 is expected to be . 
Conclusion
In view of the foregoing, none of the pending claims are in condition for allowance. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form for references cited but not relied upon for rejection of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/23/2021